SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, Califomia 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case

\OOO`JO‘\UI.{>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:19-cv-OO469-.]LS-DFI\/| Document 5 Filed 01/22/19 Page 1 of 3 Page |D #:26

Thomas Myers (CA SBN 120674)
myers@smithmyerslaw.com
SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800
Los Angeles, California 90017
Telephone: (213) 613-2380
Facsimile: (213) 613-2395

Angel J. Valencia (Pro Hac Vice Application to be Filed)
ajv@nrtw.org

Milton L. Chappell (Pro Hac ch Application to be Fz'led)
mlc@nrtw.org

c/o NATIONAL RIGHT TO WORK LEGAL

DEFENSE FOUNDATION, INC.

8001 Braddock Road, Suite 600

Springfleld, Virginia 22151

Telephone: (703) 321-8510

Facsirnile: (703) 321-9319

Attomeys for PlaintiE and the Classes She Seeks to Represent
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

IRENE SEAGER, individually and as ) Case No: 2:19-cv-00469
representative of the requested classes, )

)
. . NOTICE 0F RELATED
Plamt‘ff’ ) CIVIL CASES

V.

UNITED TEACHERS LOS
ANGELES; LOS ANGELES
UNIFIED SCHOOL DISTRICT;
XAVIER BECERRA, in his official
capacity as Attomey General of
California,

Defendants.

\./\»/\'/\_/\_/\_/\/VV\/\/\/

 

 

NoTlCE oF RELATED clvlL CASES
_1_

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, Califomia 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case

p_n

\OO°~`IO\U\-I>~L)Jl\)

N[\)[\JN[\)N\\)N|\)o-I»-*»-‘»-¢v-l»-\o-»-o»-\o-o
OO\IO\'J'I-I>L»JN'-‘C>\OOO\]O\Lll-l>b-)N'_‘O

2:19-cV-OO469-.]LS-DFI\/| Document 5 Filed 01/22/19 Page 2 of 3 Page |D #:27

NOTICE OF RELATED CIVIL CASES

AND NOW comes Plaintiff Irene Seager, by and through her undersigned
attorneys, and submits a Notice of Related Civil Cases pursuant to Civil Local
Rule 83-1.3.1 as follows:

A case arising from a similar fact pattern is currently before the
consideration of this Court in the matter of McCain v. Ventura Counly Fea'eration
of College Teachers, AFT Local 1828, AFL-CIO, 19-00228 (PA-GJS). In McCain,
as in the instant case, the plaintiff attempted to revoke a previously authorized dues
deductions authorization in light of Janus v. AFSCME, Council 31, 138 S.Ct. 2448
(2018). After being denied his request, Plaintiff Michael McCain filed a civil
action against his labor union and employer for violating his First and Fourteenth
Amendment rights, as recognized by the U.S. Supreme Court. Janus, 138 S.Ct. atl
2486. In McCain, the plaintiff also challenges a labor union’s practice of limiting
an employee’s ability to revoke a previously authorized dues deductions
authorization to a 15-day annual window period as a violation of his Firsti
Amendment ri ghts.

As in McCain, the labor union denied Plaintiff Seager’s request to revoke
her previously authorized dues deductions authorization. In the instant case,
Plaintiff Seager is also challenging her labor union’s practice of limiting her ability
to revoke a dues deductions authorization to a yearly 30-day window period. Both

cases invoke 42 U.S.C. § 1983, as well as the First and Fourteenth Amendments to

 

No'rlcE oF RELATED ClvlL cAsEs
_2_

 

 

 

SMlTH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Ange|es, Ca|ifomia 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case

\QOO`JO\LIl-ldw¥\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:19-cV-OO469-.]LS-DFI\/| Document 5 Filed 01/22/19 Page 3 of 3 Page |D #:28

the United States Constitution.

SMITH & MYERS LLP

By /s/ Thomas Mvers
Thomas Myers

Angel J. Valencia

(Pro Hac Vice to be applied for)
Milton L. Chappell

(Pro Hac Vice to be applied for)

Attomeys for Plaintiff Irene Seager and
the Classes She Seeks to Represent

 

NoTlCE oF RELATED clvlL CASES
_3-

 

 

